DETAILED ACTION

Status of the Application

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to after final action filed on 12/20/2021. 
Claims 3, 5, 8-14, 24, 26, 29-36, 42, 44, 47-54, and 60 have been canceled. Claims 2, 6, 22, 23, 27, and 45 have been amended. Claims 2, 4, 6, 16-20, 22, 23, 25, 27, 37-41, 43, 45, and 55-59 are now pending. 

Allowable Subject Matter

Claims 2, 4, 6, 16-20, 22, 23, 25, 27, 37-41, 43, 45, and 55-59 are allowed.

Reasons for Allowance

Claim amendments filed on 12/20/2021 overcame the rejection(s) under 35 U.S.C.101, and accordingly the rejections have been withdrawn. The claims provide a practical application at least by “causing a notification to be presented comprises causing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624